DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “forming a first layer at the first base body surface, the first layer including silicon carbide; and removing a portion of the first layer, a first-layer surface of the first layer being exposed by the removing of the portion, the first-layer surface being tilted with respect to a (0001) plane of the first layer so that a second line segment where the first-layer surface and the (0001) plane of the first layer intersect is along a [-1100] direction,” as recited in claim 1, “the first base body including a first base body surface tilted with respect to a (0001) plane of the first base body so that a first line segment where the first base body surface and the (0001) plane of the first base body intersect is along a [11-20] direction of the first base body, and a first layer provided at the first base body surface, the first layer including silicon carbide and including a first-layer surface and a first-layer opposite-surface, the first-layer opposite-surface being between the first base body surface and the first-layer surface, the first-layer surface being tilted with respect to a (0001) plane of the first layer so that a second line segment where the first-layer surface and the (0001) plane of the first layer intersect is along a [-1100] direction; and forming a second layer at the first-layer surface, the second layer including silicon carbide,” as recited in claim 14, “a first layer provided at the first base body surface, the first 24 layer including silicon carbide and including a first-layer surface and a first-layer opposite-surface, the first-layer opposite-surface being between the first base body surface and the first-layer surface, the first-layer surface being tilted with respect to a (0001) plane of the first layer so that a second line segment where the first-layer surface and the (0001) plane of the first layer intersect is along a [-1100] direction,” as recited in claim 16, and “a first layer provided at the first base body surface, the first layer including silicon carbide and including a first-layer surface and a first-layer opposite-surface, the first-layer opposite-surface being between the first base body surface and the first-layer surface, the first-layer surface being tilted with respect to a (0001) plane of the first layer so that a second line segment 25 where the first-layer surface and the (0001) plane of the first layer intersect is along a [-1100] direction; and a second layer provided at the first-layer surface, the second layer including silicon carbide,” as recited in claim 18 respectively.
Claims 2-13, 15, 17 and 19 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
	Re Claims 1, 14, 16 and 18, Suzuki et al. (US 2009/0114969) disclose method of manufacturing SiC semiconductor device comprising 4H SiC having surface (000-1) C-surface or (0001) Si-surface trench gate comprising drift layer including a sidewall having surface extending in [11-20] direction or [1-100] direction, However, Suzuki et al. do not disclose aforementioned allowable limitations of claims 1, 14, 16 and 18. 
	Tischler (US 5,585,648) discloses the SiC substrate that consisting of 2H-SiC, 4H-SiC or 6H-SiC. However, Tischler does not disclose the aforementioned allowable limitations of claims 1, 14, 16 and 18. 
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone or in combination. 
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 17, 2022